19-08270-rdd        Doc 11      Filed 07/12/19       Entered 07/12/19 15:27:48 Main Document
                                                  Pg 1 of 12
                                                Hearing Date: September 12, 2019 at 10:00 a.m. (EDT)
                                             Objection Deadline: September 5, 2019 at 4:00 p.m. (EDT)

CHAPMAN AND CUTLER LLP
Steven Wilamowsky
1270 Avenue of the Americas
30th Floor
New York, NY 10020-1708
Telephone: 212.655.6000
-and-
Aaron M. Krieger (admitted pro hac vice)
111 West Monroe Street
Chicago, IL 60603-4080
Telephone: 312.845.3000
Proposed Counsel for the Debtor and
Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re                                                     :   Chapter 11
                                                          :
Retrieval-Masters Creditors Bureau, Inc.,1                :   Case No. 19-23185 (RDD)
                                                          :
                           Debtor.                        :
----------------------------------------------------------x
LANA WILK, individually and on behalf of                  :
all others similarly situated,                            :
                                                          :   Adv. Pro. No. 19-08270 (RDD)
                           Plaintiff;                     :
v.                                                        :
                                                          :
RETRIEVAL-MASTERS CREDITORS                               :
BUREAU, INC., d/b/a AMERICAN                              :
MEDICAL COLLECTION AGENCY,                                :
                                                          :
                           Defendant.                     :
----------------------------------------------------------x

                        DEBTOR’S MOTION TO DISMISS OR, IN THE
                      ALTERNATIVE, STAY ADVERSARY PROCEEDING




1       The last four digits of the Debtor’s taxpayer identification number is 9495. The location of the Debtor’s
        service address for purposes of this chapter 11 case is 4 Westchester Plaza, Suite 110, Elmsford, NY 10523.
        The Debtor also does business as American Medical Collection Agency.
19-08270-rdd     Doc 11     Filed 07/12/19    Entered 07/12/19 15:27:48          Main Document
                                             Pg 2 of 12




       Retrieval-Masters Creditors Bureau, Inc. (the “Debtor”), as debtor and debtor in

possession in the above-captioned chapter 11 case (the “Chapter 11 Case”), and as the defendant

in the above-captioned adversary proceeding (the “Adversary Proceeding”), as and for its motion

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure (the “Federal Rules”), as made

applicable to the Adversary Proceeding by Rule 7012 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), and sections 105 and 362 of title 11 of the United States

Code (the “Bankruptcy Code”) seeking: (i) dismissal of the Adversary Proceeding; or (ii) to the

extent the Adversary Proceeding is not dismissed, the stay of any further prosecution of the

Adversary Proceeding indefinitely pursuant to sections 105(a) and/or 362(a) of the Bankruptcy

Code, respectfully represents as follows:

I.     PRELIMINARY STATEMENT

       The Adversary Proceeding is an improper attempt to circumvent the claims

administration process and undermine the protection afforded to the Debtor under the automatic

stay of section 362 of the Bankruptcy Code. The claims that the named plaintiff, Lana Wilk (the

“Plaintiff”) alleges on her own behalf and on behalf of a purported class of claimants in the

complaint filed in this Adversary Proceeding (the “Complaint”) are substantially similar to

prepetition claims previously filed by at least twenty other purported class action plaintiffs in

various courts and which, prepetition, became the subject of multi-district litigation procedures.

The attempted end-run around the automatic stay and claims administration process is improper,

and the Adversary Proceeding should be dismissed.

       First, the Plaintiff’s prepetition claims may not be the subject of an adversary proceeding

under Bankruptcy Rule 7001 and should instead be asserted through the claims administration

process by filing a proof of claim. Permitting the Adversary Proceeding to proceed would open

the floodgates for all holders of prepetition claims against the Debtor to file complaints and



                                                 -2-
19-08270-rdd     Doc 11     Filed 07/12/19     Entered 07/12/19 15:27:48          Main Document
                                              Pg 3 of 12



commence adversary proceedings rather than file proofs of claim, thereby undermining one of

the primary goals of the Debtor’s chapter 11 case, which is to facilitate an orderly wind-up of the

Debtor’s estate in a way that advances the interests of all the Debtor’s stakeholders.

       Second, the filing of the Complaint and the commencement of the Adversary Proceeding

may constitute a violation of the automatic stay under section 362 of the Bankruptcy Code

because the Adversary Proceeding is nothing more than an action to collect prepetition claims

that would be stayed if filed and pursued outside the Bankruptcy Court—and which are

substantially similar to other actions that were filed in other courts on a prepetition basis and

which are, in fact, stayed. And if the commencement itself did not violate the automatic stay,

prosecution of the Adversary Proceeding would.

       Finally, if the Court declines to dismiss the Adversary Proceeding, the Court should,

pursuant to section 105 of the Bankruptcy Code and its inherent powers to manage its docket,

order that the proceedings be stayed given the early stage of the Debtor’s case. The Debtor is

less than one month into its case and should be afforded the necessary “breathing room” to focus

its attention on the critical administrative and regulatory matters necessary to move its chapter 11

case forward. Accordingly, as set forth herein, the Complaint should be dismissed or, in the

alternative, stayed pursuant to section 105(a) of the Bankruptcy Code.

II.    RELEVANT FACTS

       1.      The Debtor is a debt and medical receivables collection agency that was founded

in 1977 in New York City. Over time, the business grew into a thriving agency and, in 1995,

relocated to its current location in Elmsford, New York.

       2.      The Debtor had two basic business segments. The first principally involved

collections from retail consumer debtors of direct mail marketers, among others. The second




                                                 -3-
19-08270-rdd     Doc 11      Filed 07/12/19    Entered 07/12/19 15:27:48          Main Document
                                              Pg 4 of 12



involved the collection of receivables on behalf of clinical diagnostic laboratories, doing

business under the name American Medical Collection Agency.

       3.      In March, 2019, the Debtor became aware of a significant IT security breach

involving its servers (the “Data Breach”). That led to a cascade of events that ultimately

necessitated the commencement of the instant chapter 11 case. More details regarding these

events and the Debtor’s business are set forth in the Declaration of Russell H. Fuchs Pursuant to

Local Bankruptcy Rule 1007-2 and in Support of “First Day” Motions [Main Case Doc. No. 2].

       4.      On the Petition Date, the Debtor filed a voluntary petition for relief under the

Bankruptcy Code. The Debtor is operating its business and managing its properties as a debtor

in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On July 2, 2019,

the United States Trustee appointed an official committee of unsecured creditors (the

“Committee”) for the Debtor.

       5.      On June 25, 2019, the Plaintiff filed the Complaint, on behalf of herself and a

purported class of plaintiffs alleged to be similarly situated. The Complaint asserts counts of

negligence, what appears to be a claim of common law invasion of privacy, and violation of an

Illinois consumer protection statute, all arising from the Data Breach and which, undisputedly,

occurred prior to the Petition Date.

III.   LEGAL STANDARD

       6.      Under Federal Rule 12(b)(6), made applicable in adversary proceedings through

Bankruptcy Rule 7012, a Bankruptcy Court may dismiss a complaint if it fails to “state a claim

upon which relief can be granted.” To avoid dismissal under Federal Rule 12(b)(6), a plaintiff

must aver in the complaint “sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). It is axiomatic that a

claim cannot be plausible when it has no legal basis. Therefore, a dismissal under Federal Rule




                                                 -4-
19-08270-rdd        Doc 11   Filed 07/12/19    Entered 07/12/19 15:27:48       Main Document
                                              Pg 5 of 12



12(b)(6) may be based either on the lack of a cognizable legal theory or on the absence of

sufficient facts alleged under a cognizable legal theory. See Hammer v. U.S. Supreme Court,

2005 WL 1946038, at *1 (S.D.N.Y. Aug. 11, 2005) (citing Balistreri v. Pacifica Police

Department, 901 F .2d 696, 699 (9th Cir.1990)). Federal Rule 12(b)(6) applies where, as here,

the defendant seeks to dismiss an adversary complaint on the ground that it asserts an improper

basis for an adversary proceeding under Bankruptcy Rule 7001. See, e.g., In re Circuit City

Stores, Inc., No. 08-35653-KRH, 2010 WL 120014, at *2 (Bankr. E.D. Va. Jan. 7, 2010)

(dismissing proposed class action adversary proceeding pursuant to Federal Rule 12(b)(6) where

the complaint asserted prepetition claims that the Court found were an improper matter for an

adversary proceeding under Bankruptcy Rule 7001 and better asserted through the claims

process); In re Taylor Bean & Whitaker Mortg. Corp., No. 3:09-BK-07047-JAF, 2010 WL

4025873, at *3 (Bankr. M.D. Fla. Sept. 27, 2010) (applying Federal Rule 12(b)(6) legal standard

to evaluate defendant’s motion to dismiss asserting that plaintiffs’ claims were an improper

matter for an adversary proceeding under Bankruptcy Rule 7001).

IV.    ARGUMENT

       A.      The Plaintiff’s Adversary Proceeding Is Improper And Must Be Dismissed

               1.       The Plaintiff’s Claims As Alleged In The Complaint Are Prepetition
                        Claims And Cannot Be Brought Through An Adversary Proceeding

       7.      Bankruptcy Rule 7001 “is not . . . an open invitation to commence any sort of

adversary proceeding against the Debtor.” Sears, Roebuck and Co. v. Penney (In re Penney), 76

B.R. 160, 161 (Bankr. N.D. Cal. 1983). Rather, it enumerates ten exclusive types of matters that

can be brought through an adversary proceeding. See Fed. R. Bankr. P. 7001(1)–(10).

Importantly, Bankruptcy Rule 7001 does not include a category for recovery of prepetition

damages claims against a debtor as asserted in the Complaint in the Adversary Proceeding. See

id.; DBL Liquidating Trust v. P.T. Tirtamas Majutama (In re Drexel Burnham Lambert Grp.,


                                                -5-
19-08270-rdd       Doc 11       Filed 07/12/19       Entered 07/12/19 15:27:48                 Main Document
                                                    Pg 6 of 12



Inc.), 148 B.R. 993, 998 (S.D.N.Y. 1992) (“A claim for damages arising from pre-petition

conduct is not one of [the] categories [enumerated in Bankruptcy Rule 7001].”); see also Sears,

Roebuck and Co., 76 B.R. at 161 (noting that Rule 7001(1) permitting an adversary proceeding

to recover “money or property” does not include adversary proceedings by creditors to recover

prepetition damages claims).

        8.       Section 101(5) of the Bankruptcy Code defines a prepetition “claim” to include,

among other things, a right to payment, whether or not such right to payment is “reduced to

judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,

legal, equitable, secured or unsecured.” 11 U.S.C. § 101(5)(A). In the Second Circuit, a “a

claim, even a contingent claim, arises under the Bankruptcy Code at the time when the acts

giving rise to the alleged liability were performed.” In re Chauteaugay Corp., 112 B.R. 513,

520 (S.D.N.Y. 1990) aff’d, 944 F.2d 997 (2d Cir. 1991).

        9.       Here, the Plaintiff cannot dispute that the claims asserted in the Complaint are

prepetition claims, given that, to the extent they exist at all,1 they all allegedly arise from the

Data Breach and alleged acts or omissions occurring immediately thereafter, prior to the Petition

Date. Because the Adversary Proceeding asserts prepetition claims only, it is improper as a

matter of law and must be dismissed.2 See In re Ephedra Prod. Liab. Litig., 329 B.R. 1, 7


1       See, e.g., Fero v. Excellus Health Plain, Inc., 236 F. Supp. 3d 735, 753 (W.D.N.Y. 2017), on reconsideration
        sub nom. Fero v. Excellus Health Plan, Inc., 304 F. Supp. 3d 333 (W.D.N.Y. 2018) (allegation that data
        breach created an increased risk of identity fraud was too speculative to constitute an injury-in-fact).

2       In addition to the monetary relief requested, the Complaint asserts an ancillary request for injunctive relief
        “requiring Defendant to adopt, implement, and maintain adequate security measures to protect Plaintiff’s
        and Class members’ PII.” See Complaint. at p. 22. This request does not cure the Adversary Proceeding’s
        procedural infirmity. Bankruptcy Rule 7001 provides that an adversary proceeding can include “a
        proceeding to obtain an injunction or other equitable relief.” See Fed. R. Bankr. P. 7001(7). But here, the
        gravamen of the Adversary Proceeding is a request for damages, not an injunction. See Complaint,
        generally. Indeed, the Plaintiff admits that the Adversary Proceeding does not arise under Bankruptcy Rule
        7001(7), and that the nature of her lawsuit is not injunctive relief. See Adversary Proceeding Docket
        (identifying “Other (e.g. other actions that would have been brought in state court if unrelated to
        bankruptcy case),” not “FRBP 7001(7) – Injunctive Relief”, as the nature of suit). Accordingly, the Court
        should not permit the Adversary Proceeding asserting prepetition claims for damages to proceed, and allow


                                                        -6-
19-08270-rdd         Doc 11    Filed 07/12/19       Entered 07/12/19 15:27:48                Main Document
                                                   Pg 7 of 12



(S.D.N.Y. 2005) (noting that putative class representatives could not maintain an adversary

proceeding against the debtors asserting the same RICO claims that had been filed in a

prepetition State Court action that was stayed under Bankruptcy Code section 362); DBL

Liquidating Trust, 148 B.R. at 998 (finding that, based on the provisions of Bankruptcy Rule

7001, a claim for damages resulting from the breach of a prepetition contract could not have

been brought in an adversary proceeding and could properly be brought only through the proof

of claim process).

                2.       The Plaintiff’s Prepetition Claims Must Be Asserted Through
                         The Proof Of Claim Process With All Other Unsecured Claims
       10.      The Adversary Proceeding should also be dismissed as an inappropriate effort to

circumvent the claims submission process and push the Plaintiff’s claims ahead of other

creditors. Claims arising from alleged prepetition conduct—like Plaintiff’s claims here—must

be asserted through the proof of claim process, not an adversary proceeding. See 11 U.S.C. §

501; see also Fed. R. Bankr. P. 3002 (“A secured creditor, unsecured creditor or equity security

holder must file a proof of claim or interest for the claim or interest to be allowed”); Fed. R.

Bankr. P. 7001, Advisory Committee Notes (“proofs of claim and the allowances thereof are

governed by rules 3001-3005”); In re Ephedra Prods. Liab. Litig., 329 B.R. at 7 (“In bankruptcy,

the only appropriate way to assert a claim against a debtor’s estate is through the timely filing of

a properly executed proof of claim and not through an adversary proceeding.”) (internal

quotation marks omitted); 10 Collier on Bankruptcy ¶ 7001.02 (stating that an adversary

proceeding may not be used as a substitute for a proof of claim).3 The claims process ensures

       Plaintiffs to circumvent the claims process to the detriment of other creditors, based merely on the
       including of a request for an injunction.

3      In fact, at least one court has held that the Bankruptcy Court may impose sanctions on a party who files a
       complaint where a proof of claim would have been proper. See In re Liberty Asset Mgmt. Corp., No. 2:16-
       BK-13575-TD, 2017 WL 1100586, at *5 (B.A.P. 9th Cir. Mar. 21, 2017) (citing Prewitt v. North Coast
       Village, Ltd. (In re Prewitt), 135 B.R. 641, 64 (9th Cir. B.A.P. 1992) (“[A]n adversary proceeding against
       the debtor seeking to recover on a pre-petition dischargeable claim . . . could, however, be dismissed and


                                                       -7-
19-08270-rdd        Doc 11     Filed 07/12/19      Entered 07/12/19 15:27:48              Main Document
                                                  Pg 8 of 12



that all creditors stand on equal footing for purposes of the distribution of a debtor’s assets. See,

e.g., In re Levine, 583 B.R. 231, 235 (C.D. Cal. 2018) (citing In re Bialac, 712 F.2d 426, 431

(9th Cir. 1983)).

        11.     Here, rather than filing a proof of claim through the required claims submission

process, the Plaintiff is attempting to use the Adversary Proceeding to seek money damages for

her alleged prepetition claims. Allowing the Plaintiff to do so and letting the Adversary

Proceeding proceed would undermine the effect of the automatic stay and circumvent the claims

process. The Plaintiff should not be able to circumvent the customary process, to the detriment

and prejudice of other similarly situated persons asserting unsecured claims, by improperly

asserting her prepetition claims through an adversary proceeding. See Evergreen Solar, Inc. v.

Barclays PLC (In re Lehman Bros. Holdings, Inc.), 2011 WL 722582, at *8 (Bankr. S.D.N.Y.

Feb. 22, 2011) (“Because a damage claim due to an alleged prepetition breach of contract is not a

proper subject for an adversary proceeding, the Court finds that Count II of the Amended

Complaint fails to state a claim upon which relief may be granted.”)

        12.     Moreover, allowing the Adversary Proceeding to proceed would invite other

prepetition claims holders to initiate adversary proceedings rather than submit proofs of claims—

opening these cases up to a potential wave of adversary proceedings that would impair the

Debtor’s ability to administer its chapter 11 case and clog up this Court’s docket. See In re

Circuit City Stores, Inc., No. 08-35653-KRH, 2010 WL 120014, at *1 (Bankr. E.D. Va. Jan. 7,

2010) (dismissing proposed class action adversary proceeding pursuant to Federal Rule 12(b)(6)

and Bankruptcy Rule 7012(b)(6) where the complaint alleged WARN Act claims for back pay

that arose prepetition); In re Buildings by Jamie, 230 B.R. 36, 45–46 (Bankr. D.N.J. 1998)

(dismissing the creditors’ adversary complaint because “the proper procedure for [creditors] to

        sanctions could be awarded under [Rule] 9011 in an appropriate proceeding, because the claim should have
        been asserted through the claims allowance process.”)



                                                      -8-
19-08270-rdd     Doc 11      Filed 07/12/19    Entered 07/12/19 15:27:48           Main Document
                                              Pg 9 of 12



prosecute claims directly against the debtor is to simply file proofs of claims in accordance with

the Bankruptcy Code and the Rules”).

       B.      Prosecuting Previously-Asserted Prepetition Claims Through An
               Adversary Proceeding Constitutes A Violation Of The Automatic Stay
       13.     Section 362 of the Bankruptcy Code stays “the commencement or continuation,

including the issuance or employment of process, of a judicial, administrative, or other action or

proceeding against a debtor that was or could have been commenced before the commencement

of a case under this title, or to recover a claim against the debtor that arose before the

commencement of the case under this title.” 11 U.S.C. § 362(a)(1). All that the Bankruptcy

Code requires for a violation of the automatic stay is the commencement of a suit against the

debtor. See Greenblatt v. Richard Potasky Jeweler, Inc. (In re Richard Potasky Jeweler, Inc.),

222 B.R. 816, 829 (Bankr. S.D. Ohio 1998) (citing 11 U.S.C. § 362(a)(1)); see also In re

Williams, 124 B.R. 311, 316 (Bankr. C.D. Cal. 1991) (finding that “actions taken in violation of

the automatic stay are void and without effect.”).

       14.     There is nothing in section 362 that states or even suggests that a lawsuit filed

postpetition against a debtor is permissible if commenced in the court in which the debtor’s

bankruptcy case is pending. Nonetheless, courts have taken varying positions on whether the

filing of an adversary proceeding in the debtor’s “home court” is a violation of the automatic

stay. See In re Formatech, Inc., 496 B.R. 26, 35 (Bankr. D. Mass. 2013) (collecting cases).

Indeed, published precedent within this jurisdiction has recognized that such an exception may

exist. See, e.g., In re Bird, 229 B.R. 90, 94-95 (Bankr. S.D.N.Y. 1999) (stay not applicable to

actions brought in court where debtor’s case is pending).

       15.     Regardless of whether there is a “home court” exception applicable to the

automatic stay with respect to the commencement of the Action, however, the Debtor submits

that it does not apply to the continuation of an action where, as here, an adversary proceeding is


                                                  -9-
19-08270-rdd      Doc 11       Filed 07/12/19 Entered 07/12/19 15:27:48                       Main Document
                                             Pg 10 of 12



filed for the purpose of pursuing Data Breach-related claims that already are the subject of

prepetition state court litigation, such that the pursuit of those claims via an adversary proceeding

can only be viewed as an end-run around the normal claims filing process contemplated by

section 501 of the Bankruptcy Code. That is the case here, where at least twenty purported class

actions already were filed prior to the Petition Date that raise essentially the same issues as those

raised by the Plaintiff here and which were already stayed in the prepetition purported class

actions.4 See, e.g., Prewitt v. North Coast Village, Ltd. (In re Prewitt), 135 B.R. 641, 644 (9th

Cir. B.A.P. 1992) (stating that the “home” Court exception does not “grant[] creditors permission

to commence and continue with impunity any proceeding against the debtor so long as the

proceeding is commenced in the home bankruptcy court.”) (emphasis added); Cf. In re Cashco,

Inc., 599 B.R. 138, 148 (Bankr. D. N.M. 2019) (“If the automatic stay did not apply to the

continuation of the litigation after removal, a debtor would be required, for example, to respond

to interrogatories and requests for production served prior to removal, and participate in

previously scheduled depositions even if such depositions were scheduled to occur after the

filing of the bankruptcy.”)

       16.      Indeed, allowing claimants to pursue prepetition claims otherwise subject to the

automatic stay under the guise of an adversary proceeding in the Bankruptcy Court would render

the protection afforded by the automatic stay completely meaningless. See Sears, Roebuck and

Co., 76 B.R. at 162 (holding that a prepetition state law cause of action brought as an adversary

proceeding was “exactly the same action [the creditor] would file in state court had there been no

bankruptcy,” and it “is sheer nonsense” for the creditor to believe it could circumvent the stay

simply because “the suit [was] filed in bankruptcy court”).



4      Many of these class actions already were the subject of a multi-district litigation process pending before the
       United States Judicial Panel on Multidistrict Litigation in Case No. 2904, commenced on June 4, 2019.



                                                       -10-
19-08270-rdd     Doc 11     Filed 07/12/19 Entered 07/12/19 15:27:48             Main Document
                                          Pg 11 of 12



       17.     If this Adversary Proceeding were allowed to proceed on its own path, the

Debtors would be forced to direct resources of the estates to defend against Plaintiff’s prepetition

claims as they would have had to do if the automatic stay did not exist. The Debtor therefore

respectfully submits that if the Adversary Proceeding is not dismissed, the Court should confirm

that it is stayed pursuant to section 362(a) of the Bankruptcy Code.

       C.      Even If The Court Declines To Dismiss The Adversary Proceeding,
               Adjudication Is Premature And Should Be Stayed
       18.     If the Court were not inclined to dismiss the Complaint, the Debtor alternatively

requests an order that stays and defers prosecution of the Adversary Proceeding. See Prewitt,

135 B.R. at 643; see also In re Am. Spinning Mills, Inc., 43 B.R. 365, 367 (Bankr. E.D. Pa. 1984)

(“If the continued prosecution of disputed matters in bankruptcy court proves to be unreasonably

burdensome to the debtor, he may apply to the court to stay the proceedings or bar them under 11

U.S.C. § 105(a).”). The Court unquestionably has authority under section 105 and pursuant to its

inherent powers to control its own docket to stay the Adversary Proceeding. See 11 U.S.C. §

105(a) (“The court may issue any order, process, or judgment that is necessary or appropriate to

carry out the provisions of this title.”); In re Bird, 229 B.R. 90, 95 (Bankr. S.D.N.Y. 1999) (“[I]t

should be emphasized, this court has control over the matters on its docket such that, if an

adversary proceeding be premature, the court may defer adjudication.”); see also WorldCrisa

Corp. v. Armstrong, 129 F.3d 71, 76 (2d Cir. 1997) (“We have recognized that district courts…

may stay a case pursuant to the power inherent in every court to control the disposition of the

causes on its docket with economy of time and effort for itself, for counsel, and for litigants.”)

(citations and internal quotation marks omitted).

       Here, allowing the Adversary Proceeding to proceed would contravene the intent and

purpose of the automatic stay and would force the Debtor—and this Court—to address the

Plaintiff’s claims ahead of all other claims, prejudicing all other prepetition claimants, and


                                                -11-
19-08270-rdd     Doc 11     Filed 07/12/19 Entered 07/12/19 15:27:48             Main Document
                                          Pg 12 of 12



wasting judicial time and resources. This is especially so where, as here, the Debtor is less than

a month into its chapter 11 proceeding and is still dealing with many of the emergent issues that

attend to chapter 11, particularly a case such as the Debtor’s with its regulatory aspects.

V.     CONCLUSION

       WHEREFORE, for the reasons set forth above, the Debtor respectfully submits that the

Court should dismiss the Adversary Proceeding or, in the alternative, stay prosecution of the

Adversary Proceeding indefinitely pending further Order of the Court.

Dated: July 12, 2019
       New York, New York
                                       CHAPMAN AND CUTLER LLP
                                       Proposed Counsel for the Debtor and
                                       Debtor in Possession


                                       By: /s/Steven Wilamowsky ____________
                                           Steven Wilamowsky
                                           1270 Avenue of the Americas
                                           30th Floor
                                           New York, NY 10020-1708
                                           Telephone: 212.655.6000

                                            -and-

                                            Aaron M. Krieger (admitted pro hac vice)
                                            111 West Monroe Street
                                            Chicago, IL 60603-4080
                                            Telephone: 312.845.3000




                                                -12-
